Citation Nr: 0531392	
Decision Date: 11/21/05    Archive Date: 11/30/05

DOCKET NO.  03-28 702A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for loss of vision as 
secondary to malaria.

4.  Entitlement to special monthly compensation based on need 
for aid and attendance or housebound status.

5.  Entitlement to increased compensation based on dependency 
of A.B., claimed as the veteran's common law spouse from 1993 
to 2004.



ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran had active service from August 1967 to August 
1969 and from August 1971 to August 1974.  The veteran's 
decorations and medals include the Combat Infantryman's 
Badge.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, that denied service connection for hearing loss, 
tinnitus, and loss of vision.  The veteran also appealed a 
December 2002 administrative decision that determined that he 
was not entitled to increased compensation based on 
dependency of A.B., who he claimed as being his common law 
spouse since 1993.

This appeal initially included claims for an increased 
disability evaluation for post-traumatic stress disorder 
(PTSD), a total disability evaluation based on individual 
unemployability, and an effective date earlier than December 
5, 2001, for the grant of a temporary total disability 
evaluation under 38 C.F.R. § 4.29 based on hospitalization 
for service-connected PTSD.  By a rating action dated in 
March 2004, the veteran was awarded a 100 percent schedular 
evaluation for PTSD.  The effective date of the award was 
October 2000, which was the date of the veteran's claim for 
compensation.  The March 2004 therefore rendered the claims 
for a total disability evaluation based on individual 
unemployability and an earlier effective date for a total 
rating under 38 C.F.R. § 4.29 moot.  The issues of 
entitlement to an increased rating for PTSD, a total 
disability evaluation based on individual unemployability, 
and an earlier effective date for the grant of a temporary 
total disability evaluation based on hospitalization are no 
longer the subjects of appellate consideration.

The issues of entitlement to service connection for hearing 
loss and tinnitus and special monthly compensation based on 
need for aid and attendance or housebound status are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  VA has satisfied its duty to notify and has obtained all 
evidence relevant to an equitable disposition of the 
veteran's appeal.

2.  The preponderance of the evidence is against a finding 
that there is a nexus between any disability effecting the 
veteran's vision (optic nerve cupping and low hyperopic 
refractive error) and his service-connected malaria and 
residuals related thereto.

3.  The veteran and A.B. were married on March 3, 1967, and 
divorced some time in 1970.

4.  A marriage license establishes that A.B. and T.C.B. were 
married in December 1985.

5.  An August 1990 certificate of death for L.M.D. lists the 
veteran as her surviving spouse.

6.  A divorce decree document that T.C.B. and A.B. divorced 
in May 1991.

7.  A marriage license establishes that the veteran and 
F.M.G. were married on July 17, 2004.

8.  The veteran did not respond to a request for essential 
information necessary to process his claim.





CONCLUSIONS OF LAW

1.  Loss of vision (optic nerve cupping and low hyperopic 
refractive error) is not proximately due to or the result of 
a service-connected malaria.  38 U.S.C.A. §§ 1110, 1131, 
5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.310, 4.9 (2005).

2.  Insufficient information is of record to recognize A.B. 
as the veteran's dependent common law spouse from 1993 to 
2004.  38 U.S.C.A. §§ 103(c), 1115, 5107(b) (West 2002); 38 
C.F.R. §§ 3.1, 3.4, 3.50, 3.52, 3.205 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), (codified 
at 38 U.S.C.A.  §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)), imposes obligations on VA in terms of its duty to 
notify and assist claimants.  Under the VCAA, when VA 
receives a complete or substantially complete application for 
benefits, it is required to notify the claimant and his 
representative, if any, of any information and medical or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) request that the claimant provide any evidence in his 
possession that pertains to the claim.  

By a letter dated in January 2004, the RO advised the veteran 
of the essential elements of the VCAA.  The veteran was 
advised that VA would make reasonable efforts to help him get 
the evidence necessary to substantiate his claim for service 
connection and to establish A.B. as his dependent common law 
spouse, but that he must provide enough information so that 
VA could request any relevant records.  The veteran was 
advised of the evidence that VA had requested.  The veteran 
was also asked to identify any additional information or 
evidence that he wanted VA to try and obtain.  The RO 
described the type(s) of evidence he needed to submit to 
support his claims.  The January 2004 letter therefore 
provided notice of the first three elements that were 
discussed above.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

Although the notice letter that was provided to the veteran 
did not specifically contain the "fourth element" (i.e., 
tell the claimant to provide any relevant evidence in his or 
her possession), the Board finds that he was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
the claim on appeal.  The January 2004 letter specifically 
informed the veteran of the type(s) of evidence that would be 
relevant to his claims and that it was his "responsibility" 
to make sure that VA received all requested records that were 
not in the possession of a Federal department or agency.  
When considering the January 2004 notification letter, the 
Board finds that the veteran was aware that it was ultimately 
his responsibility to give VA any evidence pertaining to the 
claims on appeal.  The claimant has been provided with every 
opportunity to submit evidence and argument in support of his 
claims and to respond to the VA notice.

The July 2002 rating decision, December 2002 administrative 
decision, September 2003 Statement of the Case (SOC), and 
Supplemental Statements of the Case (SSOCs) dated in April 
and September 2004 collectively notified the veteran of the 
relevant laws and regulations and essentially advised him of 
the evidence necessary to substantiate his claim for service 
connection and to establish A.B. as his dependent common law 
spouse for the purpose of increasing his compensation rate.  
The September 2003 SOC specifically set forth the regulations 
pertaining to VA's duty to assist, thus notifying the veteran 
of his and VA's respective obligations to obtain different 
types of evidence.  The September 2003 also emphasized that 
the problem of establishing A.B. as his common law spouse 
could be "easily remedied" by submitting the proper 
documentation required by VA.  These documents also advised 
the veteran of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for denial.  

Service medical records are associated with the claims file.  
Treatment records from the Bonham VA Medical Center (VAMC), 
Waco VAMC, and Dallas VAMC have also been obtained.  The 
veteran has not identified any additional outstanding medical 
records that would be pertinent to the claim on appeal.  The 
veteran was afforded a VA examination in May 2002 for the 
purpose of determining the nature and etiology of his visual 
disability.  The Board therefore finds that VA has satisfied 
its duty to notify (each of the four content requirements) 
and the duty to assist pursuant to the VCAA.  See 38 U.S.C.A. 
§§ 5102 and 5103 (West 2002); 38 C.F.R. §§ 3.159(b), 20.1102 
(2005); Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  The 
veteran has not claimed that VA has failed to comply with the 
notice requirements of the VCAA.

The Board also notes that the Court's decision in Pelegrini 
II, held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  On review of the 
record, it is not apparent that the veteran received his VCAA 
notice with respect to the issues of service connection for 
loss of vision and increased compensation for the dependency 
of A.B. prior to the initial adjudication of the same.  
However, to the extent that notice was not given prior to the 
initial adjudication, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  See Mayfield, supra.  Although the notice 
provided to the veteran in 2004 was not given prior to the 
first adjudication of the claim, the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b), and, after the notice was provided, 
the case was readjudicated and an additional SSOC was 
provided to the veteran in September 2004.  




Analysis

38 U.S.C. § 7104 indicates that Board decisions must be based 
on the entire record, with consideration of all the evidence.  
In Timberlake v. Gober, 14 Vet. App. 122 (2000), the Court 
held, in pertinent part, that the law requires only the Board 
address its reasons for rejecting evidence favorable to the 
claimant.  The Federal Circuit has also held that the Board 
must review the entire record, but does not have to discuss 
each piece of evidence.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Service connection for loss of vision

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition. 38 C.F.R. § 3.310(a).  Establishing 
service connection on a secondary basis requires evidence 
sufficient to show (1) that a current disability exists and 
(2) that the current disability was either (a) caused by or 
(b) aggravated by a service connected disability.  38 C.F.R. 
§ 3.310(a); Allen v Brown, 7 Vet. App. 439 (1995).

It is VA's defined and consistently applied policy to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt it is 
meant that an approximate balance of positive and negative 
evidence exists which does not satisfactorily prove or 
disprove the claim.  It is a substantial doubt and one within 
the range of probability as distinguished from pure 
speculation or remote possibility.  See 38 U.S.C.A. § 5107(b) 
(West 2002); 38 C.F.R. § 3.102 (2005).

As part of the current appeal, the veteran does not contend 
that the problem he experiences with his vision (diagnosed as 
optic nerve cupping and low hyperopic refractive error) is a 
direct result of his military service.  He has made no 
indication that the condition arose during his active service 
or is etiologically related thereto on a direct basis.  
Service medical records reflect the same.  Rather, the 
veteran asserts that his service-connected malaria or 
residuals related thereto caused his visual problems. 

In this regard, the preponderance of the evidence fails to 
establish an etiological relationship between the veteran's 
visual problems and his service-connected malaria.  Treatment 
records from the aforementioned VA facilities document that 
the veteran suffers from visual problem, to include loss of 
vision (refractive error).  Competent medical evidence 
establishing an etiological link between these visual 
problems and his malaria has not been established, however.  
On the contrary, when the veteran was examined by VA in May 
2002 and diagnosed as having optic nerve cupping and low 
hyperopic refractive error, the VA examiner specifically 
opined that the veteran had no ophthalmic complications 
related to his malaria.  He said there was no evidence of 
maculopathy or other ophthalmologic complication of malaria 
or the treatment related to his in service malaria infection.  
He said the exact etiology of the optic cupping was unknown, 
but that the problem could be physiologic/developmental in 
origin.

The veteran's assertion that his current loss of vision is a 
result of his malaria disability must fail.  His lay 
testimony alone is not competent evidence to support a 
finding on a medical question requiring special experience or 
special knowledge.  Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).

Parenthetically, the Board notes that refractive error of the 
eyes is not a disability within the meaning of applicable 
legislation for disability compensation purposes.  38 C.F.R. 
§§ 3.303(c), 4.9 (2004).  Myopia and presbyopia are 
refractive disorder.  See Dorland's Illustrated Medical 
Dictionary (28th Ed. 1994) at 1094.  As such, the veteran's 
low hyperopic refractive error may be service connected as a 
matter of law, absent evidence of aggravation by superimposed 
disease or injury. See Sabonis v. Brown, 6 Vet. App. 426 
(1994); see also VAOPGCPREC 67-90 (July 18, 1990); VAOPGCPREC 
82-90 (July 18, 1990); and VAOPGCPREC 11-1999 (Sept. 2, 
1999).

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim of service connection for loss of vision as secondary 
to service connected malaria and that, therefore, the 
provisions of § 5107(b) are not applicable.


Increased compensation based on dependency of A.B.

The veteran asserts that A.B. has been his common law wife 
since 1993, and that he is therefore entitled to increased 
compensation as she is his dependent.  He states that he was 
married to A.B. from 1967 to 1970, and that they became 
reacquainted in 1993.  He states that he and A.B. have been 
living together as common law husband and wife since that 
time.

Under VA laws and regulations, an additional amount of 
compensation may be payable for a spouse where a veteran is 
entitled to compensation based on disability evaluated as 30 
percent or more disabling.  38 U.S.C.A. § 1115; 38 C.F.R. § 
3.4(b)(2).  "Spouse" means a person of the opposite sex whose 
marriage to the veteran meets the requirements of § 3.1(j). 
38 C.F.R. § 3.50(a).  A "marriage" means a marriage valid 
under the law of the place where the parties reside at the 
time of marriage, or the law of the place where the parties 
resided when the right to benefits accrued.  38 U.S.C.A. § 
103(c); 38 C.F.R. § 3.1(j).  

The state of Texas, where the veteran and the appellant 
resided, recognizes common law marriages.  The elements of a 
common law, or informal, marriage are: (1) a man and woman 
agreed to be married; (2) after the agreement they lived 
together in Texas as husband and wife; and (3) they 
represented to others in the state that they were married.  
Tex. Fam. Code ann. § 2.401 (Vernon 1998); Nichols v. 
Lightle, 2004 Tex. App. LEXIS 4439.

In cases involving alleged common-law marriages, there must 
be proof of a common-law marriage for the purpose of 
receiving VA benefits.  Supporting evidence of common-law 
marriage should include affidavits or certified statements of 
one or both of the parties to the marriage, if living, 
setting forth all of the facts and circumstances concerning 
the alleged marriage, such as the agreement between the 
parties at the beginning of their cohabitation, the period of 
cohabitation, places and dates of residences, and whether 
children were born as the result of the relationship.  This 
evidence should be supplemented by affidavits or certified 
statements from two or more persons who know as the result of 
personal observation the reputed relationship which existed 
between the parties to the alleged marriage including the 
periods of cohabitation, places of residences, whether the 
parties held themselves out as husband and wife, and whether 
they were generally accepted as such in the communities in 
which they lived.  38 C.F.R. § 3.205(a) (6).

A review of the pertinent evidence of establishes that the 
veteran and A.B. were married on March 31, 1967.  The veteran 
reports that the marriage dissolved through a divorce that 
occurred in 1970.  There is no divorce decree on file.  
However, the veteran did submit a certificate of marriage 
showing that A.B. and T.C.B. were married in Texas on 
December 5, 1985.  Also of record is an August 1990 
certificate of death for a L.M.D., which listed the veteran 
as her surviving spouse, and a May 1991 divorce decree 
between A.B. and T.C.B., her husband.  Finally, in July 2004, 
the veteran submitted a marriage license that documented that 
the veteran and F.M.G. were married on July 17, 2004.  

The veteran maintains that he and A.B. became reacquainted in 
1993 after the dissolution of A.B.'s second marriage in 1991.  
He states that they have been living together as common law 
husband and wife since 1993 except for the periods when he 
was hospitalized.  The State of Texas recognizes common law 
marriages.  The purported common law marriage clearly 
dissolved, however, in July 2004 when the veteran and F.M.G. 
were married.  Therefore, the question is whether is 
sufficient evidence to establish that a common law marriage 
existed between the veteran and A.B. between 1993 and July 
2004.  

As part of his June 2002 application for increased 
compensation for dependents, the veteran submitted two VA 
Forms 21-4171 (Supporting Statement Regarding Marriage) 
discussing the circumstances of his common law marriage.  
Both forms were signed by the veteran.  In September 2002, 
the RO mailed the veteran two additional VA Forms 21-4171 
with the instruction that the forms had to be completed by 
two persons other than A.B. and the veteran.  No response was 
received from the veteran.  In this regard, a December 2002 
letter from the RO to the veteran explained that his claim 
for dependency had been denied because he had failed to 
submit adequately completed VA Forms 21-4171.  A similar 
explanation was provided to the veteran in the September 2003 
SOC.  

38 C.F.R. § 3.205(a)(6) requires that in cases involving 
common law marriage there must adequate proof of the 
marriage, and that such proof includes affidavits or 
certified statements from two or more persons who know as the 
result of personal observation the reputed relationship which 
existed between the parties to the alleged marriage including 
the periods of cohabitation, places of residences, whether 
the parties held themselves out as husband and wife, and 
whether they were generally accepted as such in the 
communities in which they lived.  The veteran has not 
submitted theses third party statements despite being asked 
to do so on numerous occasions.  Accordingly, entitlement to 
increased compensation based on dependency of A.B., claimed 
as the veteran's common law spouse from 1993 to 2004 must be 
denied.




ORDER

Entitlement to service connection for loss of vision as 
secondary to malaria is denied.

Entitlement to increased compensation based on dependency of 
A.B., claimed as the veteran's common law spouse from 1993 to 
2004 is denied.


REMAND

The veteran claims that he current suffers from bilateral 
hearing loss and tinnitus, and that the problems are 
etiologically related to his active service.  Specifically, 
he argues that his hearing loss and tinnitus are the result 
of his in service malaria infection.  He alternately 
maintains that in service exposure to noise (acoustic trauma) 
caused his hearing loss and tinnitus.

As part of the development of this appeal, the veteran was 
afforded a VA audiology examination in May 2002.  He gave a 
history of noise exposure in service.  A diagnosis of 
bilateral sensorineural hearing loss and bilateral constant 
tinnitus was rendered.  However, following a review of the 
claims file, the examiner found there was no evidence 
substantiate the onset or progression of hearing loss during 
the veteran's active service.  He explicitly stated that he 
was unable to locate any military records that revealed any 
testing done between 1971 and 1974.  With that in mind, and 
unless there was evidence to substantiate the onset or 
progression of hearing loss while on active duty and/or the 
mention of tinnitus, the examiner opined that it was less 
likely as not that the veteran's current hearing loss and 
tinnitus were related to his military service.

The Board is not satisfied with the findings of the May 2002 
examination.  The Board has reviewed the veteran's service 
medical records and had identified three instances when his 
hearing was tested.  The veteran's hearing was tested at his 
May 1967 enlistment examination, August 1971 reenlistment 
examination, and August 1974 separation examination.  In 
other words, the examiner appears to have overlooked the 
testing that was performed in 1971 and 1974.  The results of 
these examinations are highly probative to the issues on 
appeal because the 1971 examination report documents a change 
in the veteran's hearing when compared to the enlistment 
examination conducted in 1967.  The status of a disability is 
a medical determination which must be made from the records, 
without resort to independent medical judgment by the Board.  
See Colvin v. Derwinski, 1 Vet. App. 171 (1991). The veteran 
should therefore be scheduled for another VA audiology 
examination.

The veteran's claim of entitlement to special monthly 
compensation based on the need for regular aid and attendance 
or at the housebound rate requires an accurate assessment of 
the industrial and functional impairment associated with all 
of the veteran's service-connected disabilities.  The issue 
is therefore inextricably intertwined with the issues of 
service connection for hearing loss and tinnitus.  See Harris 
v. Derwinski, 1 Vet. App. 180 (1991).  The issue of 
entitlement to special monthly compensation based on the need 
for regular aid and attendance or at the housebound rate will 
therefore be held in abeyance.

In light of the above, this case is REMANDED to the RO via 
the AMC for the following development:

1.  The RO should schedule the veteran 
for a VA examination to determine the 
extent and etiology of any currently 
present disability manifested by hearing 
loss and/or tinnitus.  The claims 
folders, to include a copy of this Remand 
and any additional evidence secured, must 
be made available to and reviewed by the 
examiner prior to completion of the 
examination report, and the examination 
report must reflect that the claims 
folder was reviewed.  The examiner's 
attention is directed to the service 
medical records and, in particular, the 
veteran's May 1967 enlistment 
examination, August 1971 reenlistment 
examination, and August 1974 separation 
examination.  Any indicated studies 
should be performed.

Based upon the examination results and a 
review of the claims folders, the 
examiner should provide an opinion as to 
whether there is a 50 percent or greater 
probability (as likely as not) that any 
current hearing loss and/or tinnitus 
disability had its onset in service, 
within one year of service discharge from 
either period of service, or is otherwise 
etiologically related to any infection or 
noise exposure occurring during active 
service.  The examiner should also 
indicate whether the veteran's hearing 
loss disability pre-existed his second 
period of active service and, if so, 
whether such disorder underwent an 
increase in disability beyond the natural 
progress of the disability.  The 
rationale for all opinions expressed must 
also be provided.

2.  Following completion of the 
foregoing, if any benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claims 
for benefits, to include a summary of all 
evidence received since the September 
2004 Supplemental Statement of the Case 
and discussion of all pertinent laws and 
regulations, including, but not limited 
to the VCAA. Allow an appropriate period 
of time for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


